Citation Nr: 1815816	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  15-34 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for bilateral cataracts.

3. Entitlement to service connection for a neck disability.

4. Entitlement to service connection for headaches.

5. Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD) and schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to July 1986.

These matters come before the Board of Veterans' Appeals (Board) from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2017. A transcript of that hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a back disability, bilateral cataracts, a neck disability, headaches, and an acquired psychiatric disability, to include PTSD and schizoaffective disorder.

In June 2017, the Veteran informed the VA that he was granted Social Security Administration (SSA) disability benefits in July 2016.  While the Veteran has submitted a few pages from the SSA determination related to severe mental and physical health disabilities, to date, however, VA has made no attempts to obtain the underlying medical records upon which that determination was based.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (VA has an obligation to secure SSA records if there is a reasonable possibility that the records would help to substantiate the Veteran's claims).  Thus, a remand is necessary in order to obtain any relevant SSA records.  Outstanding VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA medical records.

2. Obtain relevant Social Security Administration (SSA) records involving the Veteran, to include all medical records underlying SSA determinations.

3. Then, readjudicate the claims. If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

